          Case 18-34239 Document 83 Filed in TXSB on 09/15/20 Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In re:                                                      Case No. 18-34239-H5-13
         VALERIE VERNEAL HENRY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       William E. Heitkamp, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

         1) The case was filed on 08/03/2018.

         2) The plan was confirmed on 10/22/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/22/2020.

         5) The case was dismissed on 05/14/2020.

         6) Number of months from filing or conversion to last payment: 22.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $16,629.11.

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
           Case 18-34239 Document 83 Filed in TXSB on 09/15/20 Page 2 of 3




Receipts:

          Total paid by or on behalf of the debtor                       $57,171.70
          Less amount refunded to debtor                                  $3,161.29

NET RECEIPTS:                                                                                               $54,010.41


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                             $4,615.00
    Court Costs                                                                           $0.00
    Trustee Expenses & Compensation                                                   $3,068.46
    Other                                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                             $7,683.46

Attorney fees paid and disclosed by debtor:                              $460.00


Scheduled Creditors:
Creditor                                                   Claim         Claim            Claim       Principal      Int.
Name                                             Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCEPTANCE NOW                               Unsecured           0.00           NA              NA            0.00       0.00
ACS PRIMARY CARE PHYSICIANS SW               Unsecured         673.00        265.88          265.88           0.00       0.00
AmeriCredit Financial Services, Inc. dba G   Unsecured           0.00      4,934.22        4,934.22           0.00       0.00
AVANTE USA                                   Unsecured         797.00           NA              NA            0.00       0.00
BARRETT DAFFIN FRAPPIER TURNER               Unsecured           0.00           NA              NA            0.00       0.00
CASH FACTORY USA                             Unsecured         666.11           NA              NA            0.00       0.00
CCS WELLS FARGO                              Unsecured           0.00           NA              NA            0.00       0.00
CENTRAL PORTFOLIO CONTROL                    Unsecured           0.00           NA              NA            0.00       0.00
COMMONWEALTH FINANCIAL                       Unsecured           0.00           NA              NA            0.00       0.00
CREDIT COLLECTION SERVICES                   Unsecured           0.00           NA              NA            0.00       0.00
HARRIS COUNTY TRA (Toll Road Auth            Unsecured            NA       1,160.50        1,160.50           0.00       0.00
HRRG                                         Unsecured           0.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE***                  Priority          908.51        908.51          908.51           0.00       0.00
INTERNAL REVENUE SERVICE***                  Unsecured           0.00         97.91           97.91           0.00       0.00
IRINA ZAYDMAN MD                             Unsecured           0.00           NA              NA            0.00       0.00
John P. Dillman/T.Grundemeier                Unsecured           0.00           NA              NA            0.00       0.00
LVNV Funding, LLC its successors             Unsecured            NA         853.18          853.18           0.00       0.00
MAX LEND                                     Unsecured         500.00           NA              NA            0.00       0.00
Perdue, Brandon, Fielder,                    Unsecured           0.00           NA              NA            0.00       0.00
PYOD LLC                                     OTHER                NA           0.00            0.00           0.00       0.00
Riverwalk West Property Owners Associat      Secured        3,500.00            NA         3,500.00        716.88      46.28
SERVPRO OF RIVER OAKS                        Unsecured           0.00           NA              NA            0.00       0.00
SKO BRENNER AMERICAN                         Unsecured           0.00           NA              NA            0.00       0.00
SPEEDY/RAPID CASH                            Unsecured            NA       1,795.98        1,795.98           0.00       0.00
TEN DOLLAS PAYDADAY LOAN.COM                 Unsecured         510.00           NA              NA            0.00       0.00
TITLEMAX OF TEXAS INC                        Unsecured           0.00           NA              NA            0.00       0.00
TRANSWORLD SYSTEMS                           Unsecured           0.00           NA              NA            0.00       0.00
UNCLE WARBUCKS                               Unsecured         500.00           NA              NA            0.00       0.00
US BANK TRUST NA                             Secured       52,588.98     52,588.98        52,588.98     11,187.58        0.00
US BANK TRUST NA                             Secured             0.00          0.00            0.00     34,376.21        0.00
WELLS FARGO AUTO BANKRUPTCY                  Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
         Case 18-34239 Document 83 Filed in TXSB on 09/15/20 Page 3 of 3




Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00         $34,376.21              $0.00
      Mortgage Arrearage                                 $52,588.98         $11,187.58              $0.00
      Debt Secured by Vehicle                                 $0.00              $0.00              $0.00
      All Other Secured                                   $3,500.00            $716.88             $46.28
TOTAL SECURED:                                           $56,088.98         $46,280.67             $46.28

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00               $0.00             $0.00
       Domestic Support Ongoing                               $0.00               $0.00             $0.00
       All Other Priority                                   $908.51               $0.00             $0.00
TOTAL PRIORITY:                                             $908.51               $0.00             $0.00

GENERAL UNSECURED PAYMENTS:                               $9,107.67               $0.00             $0.00


Disbursements:

         Expenses of Administration                             $7,683.46
         Disbursements to Creditors                            $46,326.95

TOTAL DISBURSEMENTS :                                                                      $54,010.41


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 09/15/2020                             By:/s/ William E. Heitkamp
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
